F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                     November 21, 2005
                                    TENTH CIRCUIT
                                                                        Clerk of Court

 LINDY RAY SOCKEY,

          Petitioner - Appellant,
                                                       No. 05-6125
 v.                                              (D.C. No. 04-CV-1196-F)
                                                       (W.D. Okla.)
 TWYLA MASON GRAY; C.
 WESLEY LANE, II; DEIDRE A.
 LUJAN, Assistant District Attorney;
 DEREK CHANCE, Assistant District
 Attorney; DAVID STEINER, Police
 Officer; B. CARTER, Police Officer;
 LT. BULL, #546 Oklahoma City
 Police Dept.; BRANDON BENSON,
 Police Officer; JOHN GRAHAM, Sgt.
 OKC Police Dept.; LT. LOONEY,
 Shift Supervisor, OKC Police Dept.;
 BRUCE HOWARD, Deputy Warden,
 JEHCC

          Respondents - Appellees.


                             ORDER AND JUDGMENT *


Before KELLY, O’BRIEN , and TYMKOVICH, Circuit Judges. **

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
      Petitioner-Appellant Lindy Ray Sockey, an inmate appearing pro se,

appeals the district court’s denial of relief on his petition for writ of mandamus.

Mr. Sockey named various state and local officials involved with his arrest,

prosecution, conviction and confinement on drunk driving offenses. His theory is

that the various officials lacked jurisdiction because he is Native American and

the offenses occurred in Indian Country. R. Doc. 1 at 1, 6-9. He sought release

from state custody and vacatur of two underlying state convictions for driving

under the influence on the grounds that those who arrested and convicted him

lacked jurisdiction.

      The district court, upon reports and recommendations of the magistrate

judge: (1) dismissed the petition against Defendants-Appellees Gray, Lane,

Chance, Lujan and Howard for failure to state a claim pursuant to Fed. R. Civ. P.

12(b)(6); (2) summarily dismissed the petition against Defendant-Appellee Lt.

Looney for failure to state a claim pursuant to 28 U.S.C. § 1915A(b)(1); and (3)

denied mandamus relief against Defendants-Appellees Graham, Benson, Bull,

Carter and Steiner. R. Docs. 62-65. The magistrate judge reasoned that

mandamus lies only against federal employees, officers or agencies, and that the

federal court lacks jurisdiction for what would amount to appellate review of state


Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.

                                         -2-
court convictions. The magistrate judge declined to convert the mandamus

petition to a habeas petition, 28 U.S.C. § 2254, because Mr. Sockey opposed such

a conversion.

      The district court denied relief on jurisdictional grounds and we review de

novo. Marquez-Ramos v. Reno, 69 F.3d 477, 478 n.3 and 479 (10th Cir. 1995).

We affirm for substantially the same reasons as discussed by the magistrate judge.

28 U.S.C. § 1361 grants district courts “original jurisdiction of any action in the

nature of mandamus to compel an officer or employee of the United States or any

agency thereof to perform a duty owed to the plaintiff.” (emphasis added).

Federal courts are without jurisdiction to grant a writ of mandamus against state

and local officials. See Olson v. `Hart, 965 F.2d 940, 942 (10th Cir. 1992); Van

Sickle v. Holloway, 791 F.2d 1431, 1436 n.5 (10th Cir. 1986). Moreover, federal

jurisdiction does not extend to appellate review of state court decisions.

Anderson v. Colorado, 793 F.2d 262, 263 (10th Cir. 1986).

      AFFIRMED.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -3-